           Case 1:17-cv-00605-NONE-GSA Document 79 Filed 08/12/20 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-NONE-GSA-PC
12                   Plaintiff,                               ORDER DENYING PLAINTIFF’S
                                                              MOTION FOR COURT SETTLEMENT
13          vs.                                               CONFERENCE
                                                              (ECF No. 65.)
14   F. MONTOYA, et al.,
15                   Defendants.

16

17

18            James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20   First Amended Complaint, filed on May 3, 2018, against defendants Montoya and Carter for
21   violation of due process under the Fourteenth Amendment, and against defendants Killmer and
22   Lopez for conspiracy to place Plaintiff at risk of serious harm and failure to protect Plaintiff under
23   the Eighth Amendment. (ECF No. 16.)1 This case is now in the discovery phase.
24            On June 17, 2020, Plaintiff filed a motion for the court to schedule a settlement
25   conference. (ECF No. 65.) On July 10, 2020, the court issued an order requiring the parties to
26   respond and notify the court whether they believed, in good faith, that a settlement conference
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
          Case 1:17-cv-00605-NONE-GSA Document 79 Filed 08/12/20 Page 2 of 2



1    would be beneficial in this case. (ECF No. 75.) On August 10, 2020, Defendants notified the
2    court that they do not believe a settlement conference would be beneficial in this case at this time.
3    (ECF No. 78.)
4           The court will not at this point schedule a settlement conference unless all of the parties
5    have indicated their willingness to participate, in good faith, in a settlement conference. Because
6    Defendants have responded that they do not believe that a settlement conference would be a
7    productive use of time the court shall not schedule a settlement conference for this case.
8    However, the parties are not precluded from initiating and participating in settlement negotiations
9    themselves without the court’s assistance.
10          Accordingly, Plaintiff’s motion for a settlement conference to be scheduled by the court,
11   filed on June 17, 2020, is DENIED.
12
     IT IS SO ORDERED.
13

14      Dated:     August 12, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
